Title: From George Washington to Robert R. Livingston, 22 May 1782
From: Washington, George
To: Livingston, Robert R.


                        
                            Sir,
                            Head Quarters 22d May 1782
                        
                        I have been honored with your Favor of the 13th communicating to me the formal Annunciation to Congress, by
                            the Minister of France, of the Birth of a Dauphine.
                        Measures are ordered to convey to the Army the News of this happy Event; which will be celebrated with such
                            Demonstrations of Joy as the Occasion requires and our Circumstances will admit.
                        This Information will be transmitted to Genl Greene, that the Army, under his Command, may participate in the
                            general Joy. I have the Honor to be, with the greatest Respect, Your very humbl. Servt
                        
                            Go: Washington

                        
                    